Citation Nr: 0102544	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  94-12 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for right knee 
subluxation, evaluated as 10 percent disabling prior to 
December 1, 1994.

2.  Entitlement to an increased rating for right knee 
subluxation, currently evaluated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant served on active duty from November 1981 to 
November 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In February 1993, the RO increased a 
noncompensable rating for right knee disability to a 10 
percent evaluation from the date of claim.  In an April 1995 
rating decision, the RO increased the 10 percent rating to 20 
percent effective to December 1, 1994.  The Board remanded 
this case in October 1996.

The Board notes that, in an Informal Brief Presentation dated 
in November 2000, the appellant's representative argued that 
the RO has failed to adjudicate claims for back, hip and 
glaucoma disability.  In January 1998, the RO denied a claim 
for service connection for glaucoma as not well grounded and, 
in March 1999, denied on the merits a claim for service 
connection back disability (including complaint of buttock 
pain) as secondary to service connected right knee 
disability.  As such, the Board finds no reason for referral 
of these claims to the RO.  However, the RO has not 
specifically adjudicated a claim for service connection for 
hip disability.  The Board also notes that the appellant has 
recently complained of painful scars following his most 
recent right knee surgery.  Accordingly, the Board refers 
these issues to the RO for appropriate action.

REMAND

Upon review of the record, the Board notes that the appellant 
underwent a reconstruction of the anterior cruciate ligament 
(ACL) in the right knee in February 1998.  He was seen in 
November 1998 for symptoms which included positive patellar 
compression, anterior drawer and Lachman's tests.  There was 
a notation of "? torn recon[struction] ACL," and he was 
being scheduled for surgical removal of painful hardware in 
the right tibia.  These records, which are clearly pertinent 
to the claim on appeal, have not been considered by the RO.  
Therefore, the Board must remand this case so that the RO can 
review this evidence and issue a Supplemental Statement of 
the Case, as required by 38 C.F.R. § 20.1304(c).

Furthermore, the Board is of the opinion that the appellant 
should be afforded VA joints examination in order to 
determine the current severity of right knee disability, to 
include opinion concerning the extent of functional loss due 
to weakness, excess fatigability, incoordination, pain or 
pain on movement.  See DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Furthermore, as requested by the Board in the 
October 1996 remand, the RO must consider all schedular 
criteria pertaining to arthritis.  See VA O.G.C. Prec. Op. 
No. 09-98 (August 14, 1998) (where a claimant has instability 
of the knee and arthritis with limitation of motion which at 
least meets the criteria for a zero percent disability 
evaluation under Diagnostic Codes 5260 or 5261, separate 
ratings may be assigned under Diagnostic Codes 5257 and 
5003).

Accordingly, this case is REMANDED for the following action:

1.  The RO should take the necessary steps to 
obtain the appellant's current VA clinical 
records, to include his February 1998 operative 
report for his ACL reconstruction and any 
subsequent physical therapy notes.

2.  The appellant should be afforded a VA 
orthopedic examination for the purpose of 
determining the current nature and severity of his 
right knee disability.  A detailed history should 
be obtained from the appellant and the record 
carefully reviewed.  In addition to addressing the 
range of motion and structural integrity of the 
right knee, the examiner is requested to 
specifically address whether there is functional 
loss due to weakness, excess fatigability, 
incoordination, pain or pain on movement.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this 
respect, the examiner is requested to identify all 
functional limitations, if present.  

3.  The appellant is hereby advised that, in the 
event he fails to report for VA examination 
without good cause, his increased rating claim 
shall be denied.  38 C.F.R. § 3.655(b) (2000).

4.  Thereafter, the RO should review the claims 
folder in order to ensure that the specified 
evidentiary development has been completed to the 
extent possible, and that all due process 
requirements have been fulfilled.  If any 
development remains incomplete, appropriate 
corrective measures should be taken.  If the 
report of the VA examiner does not contain all of 
the requested findings and opinions, it should be 
returned for completion.

5.  Following the completion of the above, the RO 
should readjudicate the claim for an increased 
rating for right knee disability, evaluated as 10 
percent disabling prior to December 1, 1994 and 20 
percent disabling from December 1, 1994.  In so 
doing, the RO should give consideration given to 
all relevant schedular and nonschedular criteria, 
to include 38 C.F.R. §§ 4.40, 4.45 and 4.59, 
Diagnostic Code 5003, VA O.G.C. Prec. Op. No. 09-
98 (August 14, 1998) and the holding in DeLuca.  
If the decision remains unfavorable, the appellant 
and his representative should be furnished a 
Supplemental Statement of the Case and given the 
opportunity to respond thereto.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



